NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
               ______________________

 GARMIN INTERNATIONAL, INC., GARMIN USA,
       INC., GARMIN CORPORATION,
                 Appellants

                          v.

     INTERNATIONAL TRADE COMMISSION,
                 Appellee

       NAVICO INC., NAVICO HOLDING AS,
                   Intervenors
             ______________________

                     2016-1572
               ______________________

   Appeal from the United States International Trade
Commission in Investigation No. 337-TA-921.
                ______________________

               Decided: June 13, 2017
               ______________________

   NICHOLAS P. GROOMBRIDGE, Paul, Weiss, Rifkind,
Wharton & Garrison LLP, New York, NY, argued for
appellants. Also represented by JENNIFER H. WU,
JENNIFER DIANE CIELUCH; DAVID J. BALL, JR., DAVID K.
STARK, Washington, DC.
2                         GARMIN INTERNATIONAL, INC.   v. ITC



    LUCY GRACE D. NOYOLA, Office of General Counsel,
United States International Trade Commission, Washing-
ton, DC, argued for appellee. Also represented by DOMINIC
L. BIANCHI, WAYNE W. HERRINGTON.

   KIRK T. BRADLEY, Alston & Bird LLP, Charlotte, NC,
argued for intervenors. Also represented by MATTHEW S.
STEVENS, CHRISTOPHER CHARLES ZIEGLER.
                 ______________________

     Before PROST, Chief Judge, DYK, and REYNA, Circuit
                         Judges.
REYNA, Circuit Judge.

    Garmin International, Inc., Garmin USA, Inc., and
Garmin Corporation appeal from a Final Determination of
the United States International Trade Commission that
resulted in an exclusionary order prohibiting importation
of certain sonar imaging devices. The Final Determina-
tion includes a finding of infringement of U.S. Patent Nos.
8,305,840 and 8,605,550, a determination of invalidity for
some of the asserted claims, and a finding of nonin-
fringement of U.S. Patent No. 8,300,499. Because the
Commission’s findings with respect to validity and in-
fringement of certain claims of the ‘840 and ‘550 patents
were not supported by substantial evidence, we reverse
the Commission’s Final Determination in part.
                        BACKGROUND
                  1. Procedural History
    On June 9, 2014, Navico filed a Section 337 petition
with the Commission alleging that Garmin’s importation
and sale of its DownVü marine sonar imaging products
GARMIN INTERNATIONAL, INC.   v. ITC                        3



infringed three Navico patents. 1 19 U.S.C. § 1337. On
July 7, 2014, the Commission initiated a Section 337
investigation on imports of Garmin’s DownVü products. 2
    An Administrative Law Judge (“ALJ”) conducted an
evidentiary hearing in March 2015. On July 2, 2015, the
ALJ issued a Final Initial Determination, finding no
violation of Section 337. The ALJ upheld the validity of
all asserted claims, but found no infringement. J.A. 96.
The ALJ contingently found direct and contributory
infringement in the event the Commission did not adopt
Garmin’s claim construction. Navico, Garmin, and the
Office of Unfair Import Investigations each petitioned the
Commission for review of the Initial Determination. On
September 3, 2015, the Commission agreed to review the
Initial Determination and invited further briefing.
    On December 1, 2015, the Commission issued its Fi-
nal Determination reversing the Initial Determination in
part and finding that Garmin’s DownVü products in-
fringed the ’840 and ’550 patents. The Final Determina-
tion reversed the Initial Determination’s primary claim
construction for those two patents and adopted the Initial
Determination’s contingent finding of direct infringement.
The Final Determination also reversed the Initial Deter-
mination’s finding of validity as to claims 1, 7, 12, 13, and
57 of the ’550 patent. This appeal followed.




    1   Generally, section 337 establishes an administra-
tive investigation on whether the importation of certain
goods constitute an unfair trade act, i.e. infringement.
The remedy provided in Section 337 is the issuance of an
exclusionary order that prohibits the importation of the
goods deemed infringing.
    2   Certain Marine Sonar Imaging Devices, Inv. No.
337-TA-921, 79 Fed. Reg. 40778–79 (July 14, 2014).
4                        GARMIN INTERNATIONAL, INC.   v. ITC



              2. U.S. Patent No. 8,305,840
    The ’840 patent is entitled “Downscan imaging sonar.”
It discloses sonar systems for providing images of the sea
floor beneath a vessel.
     The ’840 patent discloses a sonar imaging device for
generating images of objects beneath a watercraft. The
patent discloses that the sonar images are generated via
transducers. A linear transducer directed downward
(“downscan transducer”) provides images of the water
column and bottom features directly below the vessel,
while transducers pointed toward the sides (“sidescan
transducers”) can be used to map the sea floor on the
sides of a vessel. ’840 patent col. 2 l. 65–col. 3 l. 13.
Instead of linear transducers, conventional circular
transducers with conical beams can also be used, alt-
hough these are said to “provide poor quality images for
sonar data relating to the structure on the bottom or in
the water column directly below the vessel.” Id. at col. 2
ll. 52–59.
GARMIN INTERNATIONAL, INC.   v. ITC                 5




    Figure 15B illustrates the beam patterns formed by
downscan transducers. Circular transducers produce a
conical beam pattern with the same beamwidth (184) in
each dimension, whereas linear transducers produce a
fan-shaped beam which is wide in one dimension (beam-
width 188) and narrow in another (beamwidth 186).
6                         GARMIN INTERNATIONAL, INC.   v. ITC




    Figure 12B shows example images produces by linear
(on the left) and circular (on the right) downscan trans-
ducers. The displays scroll across the horizontal axis as
the boat moves and plot the sonar data by depth on the
vertical axis. The patent describes the data from the
linear downscan transducers as unexpectedly more de-
tailed than that from the circular transducers, providing
detailed images of the water column below the vessel as
well as details of the bottom or structures resting on the
bottom. ’840 patent col. 14 ll. 5–12.
    Although various embodiments are disclosed, the ’840
patent claims a sonar assembly with a single linear
downscan transducer that creates fan-shaped sonar
beams. Some of the asserted claims, such as claim 39,
additionally recite a circular transducer element.
    Claim 1 is representative for the purposes of this ap-
peal. It claims:
    1. A sonar assembly for imaging an underwater
       environment beneath a watercraft traveling on
       a surface of a body of water, the sonar assembly
       comprising:
GARMIN INTERNATIONAL, INC.   v. ITC                      7



    a housing mountable to the watercraft;
    a single linear downscan transducer element posi-
       tioned within the housing, the linear downscan
       transducer element having a substantially rec-
       tangular shape configured to produce a fan-
       shaped sonar beam having a relatively narrow
       beamwidth in a direction parallel to a longitu-
       dinal length of the linear downscan transducer
       element and a relatively wide beamwidth in a
       direction perpendicular to the longitudinal
       length of the transducer element, the linear
       downscan transducer element being positioned
       with the longitudinal length thereof extending
       in a fore-to-aft direction of the housing;
    wherein the linear downscan transducer element
      is positioned within the housing to project fan-
      shaped sonar beams in a direction substantially
      perpendicular to a plane corresponding to the
      surface of the body of water, said sonar beams
      being repeatedly emitted so as to sequentially
      insonify different fan-shaped regions of the un-
      derwater environment as the watercraft trav-
      els; and
    a sonar signal processor receiving signals repre-
      sentative of sonar returns resulting from each
      of the fan-shaped sonar beams and processing
      the signals to produce sonar image data for
      each fan-shaped region and to create an image
      of the underwater environment as a composite
      of images of the fan-shaped regions arranged in
      a progressive order corresponding to the travel
      of the watercraft.
Id. at col. 17 ll. 34–62.
8                         GARMIN INTERNATIONAL, INC.   v. ITC



              3. U.S. Patent No. 8,605,550
    The ’550 patent, also entitled “Downscan imaging so-
nar,” issued from a continuation application of the ’840
patent and contains the same specification. Instead of a
single linear downscan transducer, it claims three trans-
ducers, two of which are linear sidescan transducers and
one of which is a linear downscan transducer.




    Figure 6 of the patent illustrates a top view of a
transducer array containing two linear sidescan trans-
ducers (labeled 60, on the left and right) and one linear
downscan transducer (also labeled 60, in the middle).
Figure 9A shows an example beam pattern of such a
system, with one beam directed downward from the
downscan transducer and one beam directed to each side
from the sidescan transducers.
    Claim 32 is representative for the purposes of this ap-
peal. It claims:
GARMIN INTERNATIONAL, INC.   v. ITC                        9



   32. A sonar system comprising:
   a sonar transducer assembly, including:
   a plurality of transducer elements, each one of the
      plurality of transducer elements having a sub-
      stantially rectangular shape configured to pro-
      duce a sonar beam having a beamwidth in a
      direction parallel to a longitudinal length of the
      transducer element that is significantly less
      than a beamwidth of the sonar beam in a direc-
      tion perpendicular to the longitudinal length of
      the transducer element,
   wherein the plurality of transducer elements are
     positioned such that the longitudinal lengths of
     the plurality of transducer elements are sub-
     stantially parallel to each other, and
   wherein the plurality of transducer elements in-
     clude at least:
   a first linear transducer element positioned with-
      in a housing and configured to project sonar
      pulses from a first side of the housing in a di-
      rection substantially perpendicular to a center-
      line of the housing,
   a second linear transducer element positioned
     within the housing and spaced laterally from
     the first linear transducer element,
   wherein the second linear transducer element lies
     substantially in a plane with the first linear
     transducer element and is configured to project
     sonar pulses from a second side of the housing
     that is generally opposite of the first side, and
     is also in a direction substantially perpendicu-
     lar to the centerline of the housing, and
   a third linear transducer element positioned with-
      in the housing and configured to project sonar
10                          GARMIN INTERNATIONAL, INC.   v. ITC



       pulses in a direction substantially perpendicu-
       lar to the plane defined by the first and second
       linear transducer elements; and
     a sonar module configured to enable operable
       communication with the transducer assembly,
       the sonar module including:
     a sonar signal processor to process sonar return
       signals received via the transducer assembly,
       and
     a transceiver configured to provide communica-
       tion between the transducer assembly and the
       sonar signal processor.
’550 patent col. 19 l. 41–col. 20 l. 15.
                     4. Tucker Prior Art
     The Commission’s decision found some, but not all,
claims of the ’550 patent invalid over a combination of two
references. The first reference is a 1960 article by Tucker
entitled “Narrow-beam echo-ranger for fishery and geolog-
ical investigations.”
    Tucker describes an “echo-ranger” designed to be usa-
ble both as a horizontal fish finder and a sea floor map-
per. J.A. 11652. This is because its transducer can be
adjusted to point either to the side (for the fish finder) or
downward (to map the sea bed). J.A. 11659. The article
provides a complete circuit diagram for Tucker’s echo
ranger. J.A. 11655-56. In particular, Figure 8 shows the
circuit diagram of the transmitter. The output stage
portion is reproduced below:
GARMIN INTERNATIONAL, INC.   v. ITC                      11




J.A. 11655. This diagram shows how transmitted pulses
enter through the connections labeled “X” and “Y” (which
come from the earlier stages of the transmitter), are
amplified by pentode vacuum tubes V5 and V6, and travel
through transformer TR3 to the transducer. Similarly,
echoes received through the transducer travel back
through transformer TR3, pass through resistor R27, and
are sent on to the receiver.
    The receiver then takes the “input from transmitter,”
amplifies it using multiple amplifiers, and sends to “to
[the] recorder unit.” This circuitry is shown in Figure 9 of
Tucker.
12                        GARMIN INTERNATIONAL, INC.   v. ITC




J.A. 11656.
    The recorder unit Tucker describes is a system for
producing a printed image of the collected data. J.A.
11657. The picture is printed onto paper using a “Mufax
picture receiver,” a primitive form of printer that repro-
duces analog data onto a sheet of paper. Tucker shows
example images of topography of various sea floors. J.A.
11658.
                    5. Betts Prior Art
    The second prior art reference cited by the Commis-
sion is U.S. Patent No. 7,652,952 to Betts, entitled “Sonar
imaging system for mounting to watercraft.” Betts dis-
closes a sonar system with side scanning and bottom
scanning elements. Betts describes two linear transduc-
ers that scan the water to the sides of a boat and two
circular transducers that scan the water below the boat.
GARMIN INTERNATIONAL, INC.   v. ITC                    13



The return signals received by the elements can be pro-
cessed through a software filter to remove noise.




Betts Fig. 8 (showing downscan circular transducers 54
and sidescan linear transducers 26).


                       DISCUSSION
                 1. Standard of Review
    Under the Administrative Procedure Act, 5 U.S.C.
§ 706(2), we review the Commission’s factual findings for
substantial evidence, and the Commission’s legal deter-
minations de novo. See Spansion, Inc. v. Int’l Trade
Comm’n, 629 F.3d 1331, 1343–44, 1349 (Fed. Cir. 2010).
Claim construction is a question of law that may be based
on underlying factual determinations. Teva Pharm. USA,
Inc. v. Sandoz, Inc., 135 S. Ct. 831, 834 (2015). Obvious-
ness is a question of law based on subsidiary findings of
14                        GARMIN INTERNATIONAL, INC.   v. ITC



fact relating to “the scope and content of the prior art,
differences between the prior art and the claims at issue,
the level of ordinary skill in the pertinent art, and any
objective indicia of non-obviousness.” Randall Mfg. v.
Rea, 733 F.3d 1355, 1362 (Fed. Cir. 2013) (citing KSR
Int'l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007); Graham
v. John Deere Co. of Kansas City, 383 U.S. 1, 17–18
(1966)).
    Under the substantial evidence standard, the court
“must affirm a Commission determination if it is reasona-
ble and supported by the record as a whole, even if some
evidence detracts from the Commission’s conclusion.”
Spansion, 629 F.3d at 1344.
                2. Sonar Signal Processor
    The Commission found that Garmin failed to show
that the Tucker prior art reference discloses the “sonar
signal processor” limitation of independent claims 1 and
23 of the ’840 patent and claims 32 and 44 of the ’550
patent. 3 The Commission found that “[a]lthough Tucker
provides circuit diagrams of the receiver and detailed
specifications of the receiver and the recorder, Tucker
does not expressly recite a processor or the processor’s
functions of receiving signals representative of sonar
returns and processing the signals to produce sonar image
data.” The Commission also stated that Garmin did not




     3  Navico argues that Garmin’s brief fails to address
the dependent claims and that Garmin therefore waived
its arguments with respect to those claims. However, the
Commission’s decision for the dependent claims turned on
the same “sonar signal processor” limitation. Because
Garmin’s “sonar signal processor” arguments are suffi-
cient to address the Commission’s decision as to the
dependent claims, we find no waiver here.
GARMIN INTERNATIONAL, INC.   v. ITC                       15



identify the specific disclosures in Tucker that support its
position.
    As part of an invalidity claim chart, Garmin argued to
the Commission that Tucker described a “sonar signal
processor:”
    Tucker describes “the receiver” for receiving the
    bounce-back sonar echo, id. at 106, and “the re-
    corder” for processing the data received and dis-
    playing the information on a chart or a cathode-
    ray tube, id. at 108.
J.A. 12413. Garmin reiterates this argument on appeal.
    Despite Garmin’s reference to details from Tucker,
the Commission argues on appeal that Tucker does not
disclose receiving input from the transducer. The Com-
mission argues that because the circuit diagram of the
receiver has an input labeled “input from transmitter”
rather than “input from transducer,” it is not clear that
the received signals are sonar signals from the transduc-
er. We disagree.
    Figure 8 of Tucker shows in great detail how the re-
ceiver is connected to the transducer: through resistor
R27 and transformer TR3. This figure is shown on page
106 of Tucker, one of the two pages cited by Garmin.
    Further, it defies logic to conclude that the receiver is
getting its information from any source other than echoes
received through the transducer. Tucker does not disclose
any other sonar sensor, and the Commission provides no
evidence of any alternative explanation. How else could a
sonar system work?
    Betts too discloses a sonar signal processor. It teaches
“an electronic control head” to collect and process data
and feed those processed signals to an LCD display
screen. U.S. Patent No. 7,652,952 at col. 13 ll. 1–7; col. 8
l. 28–col. 9 l. 20. This control head “filters the signals,
16                        GARMIN INTERNATIONAL, INC.   v. ITC



sorts sonar target returns from the bottom and fish,
calculates display range parameters and then feeds the
processed signals to the LCD display screen.” Id. at col. 8
l. 67–col. 9 l. 4.
    Notably, the Commission does not argue that “sonar
signal processor” is a narrow term that differs from the
sonar signal processors in Tucker and Betts in some
specific way. Rather, the Commission simply argues that
Tucker and Betts do not process sonar signals from a
transducer at all. That position is not supported by
substantial evidence.
    “[F]amiliar items may have obvious uses beyond their
primary purposes, and in many cases a person of ordinary
skill will be able to fit the teachings of multiple patents
together like pieces of a puzzle.” KSR Int’l Co. v. Teleflex
Inc., 550 U.S. 398, 402 (2007). “[I]f a technique has been
used to improve one device, and a person of ordinary skill
in the art would recognize that it would improve similar
devices in the same way, using the technique is obvious
unless its actual application is beyond his or her skill.”
Id. at 417. A court must ask whether the improvement is
more than the predictable use of prior art elements ac-
cording to their established functions. Id.
    The Commission found that the “sonar signal proces-
sor” was the single element that distinguished these
claims from Tucker. The only other distinction asserted
by Navico was that Tucker failed to disclose a “single
linear downscan transducer element,” but the Commis-
sion found that it did. J.A. 37, 41. The Commission also
found a motivation to combine the teachings of Tucker
and Betts. J.A. 43. Since every element of the asserted
claims is present in the combination of Tucker and Betts,
and because there was a motivation to combine these
elements, these claims are rendered obvious. Here, as in
KSR, the invention is no more than the predictable use of
GARMIN INTERNATIONAL, INC.   v. ITC                       17



the prior art elements according to their established
functions.
    Accordingly, we reverse the Commission’s finding that
claims 1, 5, 7, 9, 11, 16–19, 23, 32, 39–41, 63, and 70–72 of
the ’840 patent and claims 32 and 44 of the ’550 patent
are valid over Tucker and Betts.
3. Construction of “Single Linear Downscan Transducer
                       Element”
    Garmin argues that the Commission incorrectly con-
strued the term “single linear downscan transducer
element” and thus incorrectly found infringement. Be-
cause today we find all asserted claims invalid, and
because Garmin’s proposed claim construction affects only
the issue of infringement and not validity, we do not reach
this issue.
                       CONCLUSION
    Because the Commission’s factual findings regarding
nonobviousness are not supported by substantial evi-
dence, we reverse on the issue of obviousness and hold
that claims 1, 5, 7, 9, 11, 16–19, 23, 32, 39–41, 63, and 70–
72 of the ’840 patent and claims 32 and 44 of the ’550
patent are rendered obvious by the combination of Tucker
and Betts.
                       REVERSED
                           COSTS
    No costs.